UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
CESARE PULEO, individually and on behalf of all others
similarly situated,
Case No. 18-CV-05555 (NGG) (PK)
Plaintiff,
- against -
NOTICE OF MOTION

NIBCO, INC. and ADRIANO PLUMBING & HEATING
CORP.,

Defendants,

 

x

PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law dated
May 22, 2019, the Affirmation in Support and the exhibits annexed thereto, and upon all of the
pleadings and proceedings heretofore had herein, Defendant Adriano Plumbing & Heating Corp.,
by its attorneys, will move this Court, Eastern District of New York, 225 Cadman Plaza East,
Brooklyn, New York, 11201, for an order dismissing the Amended Complaint herein pursuant to
Rule 12(b)(6) of the Federal Rules of Civil Procedure.

Dated: New York, New York
May 22, 2019

   
   

John P\Cookson, Esg.\__/

McElro\, Deutsch, Mulvaney & Carpenter, LLP
Attorneys yor Defendant

Adriaxd Plumbing & Heating Corp.

225 Liberty Street, 36" Floor

New York, New York 10281

Telephone: (212) 483-9490
